GANT, Judge.
This is a Workmen’s Compensation action in which the sole issue was whether the Appellee, Walter T. Mills, was suffering from pneumoconiosis from exposure to coal dust within the period of time immediately next prior to his disability within the meaning of KRS 342.316(4). The Workmen’s Compensation Board herein denied the claim and an appeal was taken to the Hopkins Circuit Court. That court, in a “judgment,” remanded the case to the Workmen’s Compensation Board for the purpose of entering in its Findings of Fact and Opinion the date of the claimant’s last injurious exposure, as required by law.
It is from this judgment that the appellants appeal. In the opinion of the court, this is not a final judgment or order within the meaning of CR 54.01 in that it did not adjudicate the rights of any of the parties, requires no additional evidence to be taken, does not terminate the action or operate to divest any party of some right. See Green River Fuel Co. v. Sutton, 260 Ky. 288, 84 S.W.2d 79 (1935); North American Refractories Co. v. Day, 284 Ky. 458, 145 S.W.2d 75 (1940).